Citation Nr: 0022021	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-01 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to an increased rating for residuals of a 
crush injury to the right index finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1985.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1998 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
carpal tunnel syndrome of the right hand and an increased 
rating for residuals of a crush injury to the right index 
finger.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records show no complaints or findings 
pertaining to carpal tunnel syndrome.

2. There is no competent medical evidence demonstrating that 
right carpal tunnel syndrome, first demonstrated many years 
after service, is related in any way to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for right carpal 
tunnel syndrome.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the 
Court held that a "claim must be accompanied by evidence."  
Id. at 611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, see Morton v. West, 12 Vet. App. 477 
(1999), the VA may be obligated to advise a veteran of the 
evidence needed to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  By this decision, 
the Board is providing the veteran with notice of the 
evidentiary insufficiency of his claim, and what evidence 
would be necessary to make the claim well grounded.  


Factual background

The service medical records disclose no complaints or 
findings pertaining to carpal tunnel syndrome.  The veteran 
was seen in January 1985 and reported that four days earlier 
he sustained a crush injury to the index finger.  The 
assessment was rule out rupture flexion of the right index 
finger.  A Medical Board evaluation in April 1985 reveals 
that the veteran's complaints concerned the right index 
finger.  An examination showed that his hand was quite supple 
and without evidence of reflex sympathetic dystrophy.  The 
diagnosis was crush injury to right hand and index with 
persistent incomplete voluntary flexion.  

The veteran was afforded an orthopedic examination by the 
Department of Veterans Affairs (VA) in August 1985.  
Following an examination, the diagnosis was old crush injury 
to the right index finger with residual loss of flexion of 
the distal joints and accompanying loss of grip and ability 
to pick up small objects.  

VA outpatient treatment records dated from 1996 to 1998 have 
been associated with the claims folder.  In October 1996, the 
veteran complained of right hand pain.  He related a history 
of right hand problems for years.  The diagnostic impression 
was rule out carpal tunnel syndrome.  A nerve conduction 
study in October 1996 showed bilateral carpal tunnel 
syndrome.  

The veteran was examined by the VA in June 1998.  He stated 
that he had carpal tunnel syndrome.  Following an 
examination, the physician stated that there was no sign of 
carpal tunnel syndrome.  The examiner subsequently noted the 
report of the electromyogram.  

In February 2000, the veteran testified at personal hearing 
before the undersigned member of the Board regarding his 
contention that his right carpal tunnel syndrome originated 
during service.

The veteran has been granted service connection for residuals 
of a crush injury to the right index finger.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran asserts that he has been unable to use his right 
hand ever since the injury in service.  The Board points out 
that the service medical records are negative for any 
complaints or findings associated with carpal tunnel 
syndrome.  The treatment he received was exclusively for the 
index finger of his right hand.  The Board notes that when he 
was examined by the VA shortly after his separation from 
service, there was no indication of carpal tunnel syndrome.  
While the VA examiner stated following his examination in 
June 1998 that the veteran did not have carpal tunnel 
syndrome, the Board acknowledges that an electromyogram in 
1996 showed that he had bilateral carpal tunnel syndrome.  
The fact remains, however, that there is no competent medical 
evidence linking carpal tunnel syndrome of the right hand to 
service.  The only evidence supporting the veteran's claim 
consists of his own statements.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  His lay 
assertions to the effect that he has right carpal tunnel 
syndrome which is related to service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.


ORDER

Service connection for right carpal tunnel syndrome is 
denied.


REMAND

The essence of the contentions advanced in the present appeal 
is that the veteran's service-connected residuals of a crush 
injury to the right index finger has increased in severity.

A review of the record discloses that during the hearing at 
the RO before the undersigned, the veteran testified that the 
original injury in service involved the middle finger as well 
as the hand.  In this regard, a Medical Board Report dated in 
April 1985, shows that the veteran was well until January 
1985 when he had his right hand and index finger stepped on 
when the palm was down.  Subsequent to that, the veteran was 
reported to have persistent pain and decreased motion of both 
the index and long fingers.  The final diagnosis was of 
residuals of a crush injury to the right hand and index 
finger.

Thus, a liberal reading of the veteran's testimony, in 
conjunction with the above-noted service department records, 
indicates that veteran may be seeking entitlement to service 
connection for disabilities involving the right middle finger 
and the web of the right hand.  Notably, however, the RO has 
not formally adjudicated this precise issue.  Therefore, the 
outcome of the unadjudicated claim for service connection for 
disabilities involving the right middle finger and the web of 
the right hand could materially affect the result of the 
currently certified appeal on the issue of entitlement to an 
increased rating in excess of 10 percent for residuals of a 
crush injury to the right index finger.  Compare 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (1999), with 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, two 
issues are "inextricably intertwined" where they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the 
Board is of the opinion that, in light of the Harris 
decision, the issue of entitlement to service connection for 
disabilities involving the right middle finger and web of the 
right hand should be resolved prior to final appellate 
consideration of the issue of entitlement to an increased 
rating in excess of 10 percent for residuals of a crush 
injury to the right index finger.  See also Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Next, the Board also notes that the veteran argues that the 
service-connected residuals of the injury to his right index 
finger has affected his ability to work.  Notably, the RO 
cited the regulations for extra-schedular evaluation in the 
December 1998 Statement of the Case, but has not specifically 
addressed this matter.  As the veteran's contention raises 
the question of entitlement to an extra-schedular rating, an 
issue in which the Board may make a preliminary assessment 
regarding the applicability of 38 C.F.R. § 3.321(b)(1), but 
cannot decide whether an extra-schedular evaluation is 
warranted in the first instance, see Smallwood v. Brown, 10 
Vet. App. 93 (1997); Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Board is constrained to conclude that further development 
is warranted.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should formally adjudicate the 
issue of entitlement to service 
connection for disabilities involving the 
right middle finger and the web of the 
right hand.

2.  The RO should consider the provisions 
of 38 C.F.R. § 3.321(b)(1) in conjunction 
with the veteran's claim for an increased 
rating for residuals of a crush injury to 
the right index finger.  If such criteria 
are met, this matter should be referred 
to the Undersecretary for Benefits or the 
Director of Compensation and Pension 
Service for appropriate action.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other matter, including any 
additional issue raised by or on behalf of the appellant, the 
RO should issue a (supplemental) statement of the case on all 
issues in appellate status, and the veteran and his 
representative should be provided an opportunity to respond 
thereto.  Thereafter, the case should then be returned to the 
Board for further appellate consideration.  In taking this 
action, the Board implies no conclusion, either legal or 
factual as to the ultimate outcome warranted.  No action is 
required of the veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


- 8 -


